DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 11-12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zirbes et al (US 2010/0097280).

Regarding claim 1, Zirbes teaches a wireless communication device for transmitting and receiving a high frequency signal having a first frequency for communication(Fig. 1. ¶0002-0003), comprising:

a base material having a main surface 18;
an antenna pattern 20, 21, 22 disposed on the main surface of the base material 18 and extending in a longitudinal direction of the main surface of the base material 18; and
a loop-shaped conductor pattern 16, 17 disposed on the main surface of the base material 18 and extending on both sides of the antenna pattern 20, 21, 22 along the longitudinal direction of the antenna pattern,
wherein the conductor pattern 16, 17 comprises a perimeter that is shorter than a total length of the antenna pattern 20, 21, 22.

Regarding claim 6, Zirbes teaches wherein the antenna pattern extends in a meander shape (¶0027).

Regarding claim 11, Zirbes teaches wherein the first frequency is a frequency band in a UHF band (¶0003).

Regarding claim 12, Zirbes teaches wherein the first frequency is a frequency band in an HF band (¶0003).

Regarding claim 18, Zirbes teaches a wireless communication device for transmitting and receiving a communication signal at a first frequency (Fig. 1. ¶0002, 0003), the device comprising:


an RFIC 12, 13 disposed on the main surface of the base material 18;
first and second antenna patterns 21, 22 disposed on the main surface of the base material 18 and extending from the RFIC 12, 13 towards opposing sides of the main surface of the base material 18; and
a plurality of loop-shaped conductor patterns 16, 17 disposed on the main surface of the base material 18 and on both sides of each of the first and second antenna patterns 21, 22,
wherein the plurality of loop-shaped conductor patterns each has a perimeter length 16, 17 that is shorter than a total length of the first and second antenna patterns 21, 22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 13-14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zirbes et al in view of Khatri (US 2008/0143620).
Regarding claims 2-5, 13 and 20, Zirbes does not teach wherein the conductor pattern comprises an electrical perimeter that is shorter than one wavelength of the high frequency signal of the first frequency, or wherein the electrical perimeter of the conductor pattern is shorter than a half wavelength of the high frequency signal of the first frequency, or
 wherein the conductor pattern comprises an electrical perimeter that is not an integral multiple of a wavelength of a high frequency wave of a second frequency higher than the first frequency, or wherein the electrical perimeter of the conductor pattern is longer than a half wavelength of the high frequency wave of the second frequency, or wherein the second frequency is a frequency configured for electromagnetic wave heating, wherein at least a portion of the plurality of loop-shaped conductor patterns have different perimeter lengths disposed along an outer edge of the base material.
Khatri teaches that antenna efficiency depends on physical conditions, i.e. size, shape and material composition (¶0002-0003). It would have been obvious to one having skill in the art before the invention was made to include the antenna physical dimensions of Khatri to the wireless communication device of Zirbes in order achieve antenna efficiency.

Regarding claim 14, Zirbes fails to teach wherein the antenna pattern is configured as a dipole antenna by first and second antenna patterns that are disposed in a point-symmetrical positional relationship with respect to a center of the antenna base .





Allowable Subject Matter
Claims 7-10, 15-17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 7, the prior art of record fails to teach the wireless communication device according to claim 6, wherein at least a portion of the conductor pattern is disposed on an outer side in a meander amplitude direction relative to folded portions of the meander-shaped antenna pattern.

Regarding claim 15, the prior art of record fails to teach the wireless communication device according to claim 14, wherein the conductor pattern comprises a plurality of 

Regarding claim 19, the prior art of record fails to teach the wireless communication device according to claim 18,
wherein each of the first and second antenna patterns extend in a meander shape, and
wherein at least one of the plurality of loop-shaped conductor patterns is disposed on an outer side in a meander amplitude direction relative to folded portions of the meander-shaped antenna patterns.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE NGUYEN whose telephone number is (571)272-7854. The examiner can normally be reached MON - FRI 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


LEE . NGUYEN
Examiner
Art Unit 2649



/LEE NGUYEN/Primary Examiner, Art Unit 2649